251 So. 2d 895 (1971)
ROYAL FLAIR, INC., a Florida Corporation, Appellant,
v.
The CAPE CORAL BANK, a Florida Corporation, Appellee.
No. 70-809.
District Court of Appeal of Florida, Second District.
September 1, 1971.
Ralph P. Ezzo, P.A., Miami, for appellant.
Adderly, Aloia & Dudley, Cape Coral, for appellee.
HOBSON, Judge.
Appellant appeals to this court a final judgment entered on a directed verdict at the close of its case. Appellant has not brought to this court a complete transcript of the testimony adduced at the trial. In fact, the omitted testimony is that of the president of the appellant corporation and is shown by the trial judge's comments to have been the primary testimony upon which he directed the verdict.
It is well established that an appellate court can not review a judgment or order entered by a lower court when the record on appeal lacks the very testimony upon which such judgment or order is based.
For the foregoing reasons the final judgment appealed is affirmed.
MANN and McNULTY, JJ., concur.